DETAILED ACTION

A response was received on 30 December 2021.  By this response, Claims 1-4, 6, 8-11, 13-19, and 21-24 have been amended.  Claims 5, 12, 20, and 25 have been canceled.  No new claims have been added.  Claims 1-4, 6-11, 13-19, and 21-24 are currently pending in the present application.

Response to Amendment

The amendments to the specification do not clearly comply with the provisions of 37 CFR 1.121(b)(3)(i) requiring an explicit instruction to replace the specification and the provisions of 37 CFR 1.121(b)(3)(ii) and 1.125(b) that the substitute specification must be accompanied by a statement that it includes no new matter.  Additionally, the substitute specification does not clearly comply with the requirement of 37 CFR 1.125(c) that the text of any deleted subject matter must be shown by being placed within double brackets if strikethrough cannot easily be perceived, noting that double brackets may also be used to show deletion of five or fewer consecutive characters.  Several paragraphs appear to include text (e.g. single characters such as punctuation marks) that may be intended to be indicated with strikethrough for deletion; however, it is difficult to perceive whether these characters are, in fact, marked with strikethrough.  For purposes of advancing prosecution and as a courtesy, the substitute specification has been treated as though it were fully in compliance with 37 CFR 1.121 and 1.125.  Applicant is reminded that any future amendments must comply with the provisions of 37 CFR 1.121.

Response to Arguments

Applicant's arguments filed 30 December 2021 have been fully considered but they are not persuasive.
For Applicant’s convenience, it is noted that Applicant has provided a sentence for indicating support for the amendments, but has not provided paragraph numbers indicating where the support is actually to be found (see page 9 of the present response).
Regarding the objection to the drawings for informalities, it is acknowledged that dashed lines are acceptable in drawings; however, in originally filed Figures 7A and 7B, it was not apparent that the boxes were, in fact, indicated using dashed lines.  Further regarding the objection to the drawings as requiring a prior art label, Applicant states that the drawings at issue (Figures 2A, 2B, 3A, 3B, 3C, 6A, 6B, 6C, 6D, and 9) are related to verification processes that can be used by the invention (page 9 of the present response).  However, just because a process can be used by the invention does not prevent such a process from being prior art.  The systems and processes shown in these figures generally depict the basic processes of using or verifying a blockchain.  For example, note the presence of the identical figures and descriptions in numerous earlier filed applications by the present Applicant/assignee.
Regarding the rejection of Claims 1-25 under 35 U.S.C. 103 as unpatentable over Menon et al, US Patent Application Publication 2019/0394023, in view of Gopal et al, US Patent 8914641, and Funk, US Patent 7363500, and with particular reference to Claim 1, Applicant argues that the cited art does not disclose several features of the claim, and more specifically argues that none of the references describe a blockchain network where verification can be done in full and then subsequent verification done in part.  In particular, Applicant argues that Funk, individually describes a digital signature scheme rather than a hash or verification of a blockchain transaction (pages 10-11 of the present response, citing Funk, column 1, lines 51-66).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In particular, the combined teachings of the cited references at least suggest the limitation at issue.  Menon discloses the overall method that includes transmitting a message to store a transaction on a blockchain; receiving a recordation confirmation of a hash of the transaction; and, most relevant to Applicant’s argument, verifying whether the recordation is correct based on verification of the hash (see paragraphs 0043-0044 for verification).  Gopal discloses that a message to be stored in a block chain includes multiple hashes from multiple algorithms or strengths (Figure 2A, step 215; column 4, lines 44-34; column 10, lines 4-7) and Funk discloses that a partial hash (i.e. a weaker strength hash) can be given by a reduced number of iterations of a hash algorithm (column 5, lines 49-50 and 63-67, preliminary hash value is fewer iterations than a complete hash function).  In combination, these teachings at least suggest full verification of a hash by a blockchain node (see Menon) based on a full-step hash (Gopal discloses blockchains using multiple hash strengths, Funk discloses a full-step hash having full strength relative to fewer steps) and verifying recordation of a hash (see Menon) based on a reduced-step hash (Gopal discloses blockchains using multiple hash strengths, and Funk discloses a reduced-step hash having less strength compared to the full-step hash).  Although Applicant describes Funk as directed to digital signatures (page 11 of the present response), it is noted that Funk was relied upon for a broader teaching of a reduced-step hash and a full-step hash being ways to achieve different hash strengths.  In combination with Gopal’s teaching of using different hash strengths in a blockchain, this suggests modifying the method of Menon to use the reduced-step hash for some verifications.
With reference to Claim 16, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant argues that the references do not describe a blockchain policy enabling a peer to selectively perform full or approximate verification (page 11 of the present response), but provides no evidence or explanation in support of this assertion.
Therefore, for the reasons detailed above, the Examiner maintains the rejections set forth below. 

Drawings

The objection to the drawings for informalities is withdrawn in light of the amendments to the drawings and specification.  The objection to the drawings as requiring a prior art label is NOT withdrawn, for the reasons detailed above.
Figures 2A, 2B, 3A, 3B, 3C, 6A, 6B, 6C, 6D, and 9 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The objection to the abstract for informalities is NOT withdrawn, because not all issues have been addressed, as detailed below.  The objection to the disclosure for informalities is NOT withdrawn, because not all issues have been addressed and/or because the amendments have raised new issues, as detailed below.
The abstract of the disclosure is objected to because it includes informalities.  In particular, in the list of steps, it appears that the list items should be separated by semicolons (e.g. before “receiving” and before “and verifying”) because it appears that various of the list items include internal commas.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:  
The specification includes minor typographical and other errors.  For example, on page 52, line 5 (in paragraph 0157), “forward” should read “forwarded”.  In paragraph 0168, line 7, “has value” should read “hash value”.  In paragraph 0193, line 2, it appears that the verb “pulls in” is missing an object.
Appropriate correction is required.  Applicant’s cooperation is again requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112

The rejection of Claims 5, 12, 20, and 25 under 35 U.S.C. 112(b) as indefinite is moot in light of the cancellation of the claims.  The rejection of Claims 1-4, 6-11, 13-19, and 21-24 is NOT withdrawn, because the amendments have raised new issues and/or because not all issues have been addressed, as detailed below.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-11, 13-19, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “to store a storage request” in lines 3-4.  It is not clear how or why a storage request itself would be stored, rather than the storage request requesting storage of some other data/message.  The claim further recites “the message comprise” in line 4; it appears that “comprise” should read “comprises” for agreement with the singular subject.  The claim additionally recites “indicates the that the blockchain transaction is stored” in lines 8-9.  First, the grammar of “the that the” is generally unclear.  Further, the timing of this storage is not clear as to whether it was previously stored or is in the process of being stored, for example.  The claim also recites “the blockchain node” in lines 9-10.  It is not clear to which of the plural nodes this is intended to refer.  The above ambiguities render the claim indefinite.
Claim 8 recites “to store a storage request” in lines 2-3.  It is not clear how or why a storage request itself would be stored, rather than the storage request requesting storage of some other data/message.  The claim additionally recites “the blockchain transaction is stored” in lines 7-8.  The timing of this storage is not clear as to whether it was previously stored or is in the process of being stored, for example.  The claim also recites “the blockchain node” in lines 8-9.  It is not clear to which of the plural nodes this is intended to refer.  The above ambiguities render the claim indefinite.
Claim 15 recites “to store a storage request” in lines 3-4.  It is not clear how or why a storage request itself would be stored, rather than the storage request requesting storage of some other data/message.  The claim additionally recites “the blockchain transaction is stored” in lines 8-9.  The timing of this storage is not clear as to whether it was previously stored or is in the process of being stored, for example.  The claim also recites “the blockchain node” in lines 9-10.  It is not clear to which of the plural nodes this is intended to refer.  The above ambiguities render the claim indefinite.
Claim 16 recites “a hash-linked chain of blocks” in line 10.  It is not clear whether this is intended to refer to the blockchain recited in line 3 or to a distinct chain.  The claim additionally recites determining whether to store the storage request as a reduced-step hash or full-step hash, but does not include any steps to be taken in the event that it is determined to store the full-step hash.  This omission amounts to a gap in the claim.  The above ambiguities render the claim indefinite.
Claim 21 recites “to store the based on a predefined blockchain policy” in lines 9-10.  This is grammatically unclear as to what is stored.  The claim further recites “a hash-linked chain of blocks” in line 11.  It is not clear whether this is intended to refer to the blockchain recited in line 3 or to a distinct chain.  The claim additionally recites determining whether to store the storage request as a reduced-step hash or full-step hash, but does not include any steps to be taken in the event that it is determined to store the full-step hash.  This omission amounts to a gap in the claim.  The above ambiguities render the claim indefinite.
Claim 22 recites “a data value of the based on a predefined blockchain policy” in lines 2-3 and “the data value of the based on a predefined blockchain policy” in lines 4-5.  These phrases are grammatically unclear.
Claim 23 recites “the reduced-step hash of the based on a predefined blockchain policy” in line 2 and “the full-step hash of the based on a predefined blockchain policy” in lines 3-4.  These phrases are grammatically unclear.
Claim 24 recites “the reduced-step hash of the based on a predefined blockchain policy” in line 2.  This phrase is grammatically unclear.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Menon et al, US Patent Application Publication 2019/0394023, in view of Gopal et al, US Patent 8914641, and Funk, US Patent 7363500.
In reference to Claim 8, Menon discloses a method that includes transmitting a message to one or more blockchain nodes to store a blockchain transaction (see paragraphs 0014-0016); receiving a recordation confirmation of a hash of the transaction (paragraphs 0017-0018); and verifying whether the recordation is correct based on verification of the hash (paragraphs 0043-0044).  However, Menon does not explicitly disclose that the message includes both a full-step hash and a reduced-step hash.
Gopal discloses a method in which a message to be stored in a block chain includes multiple hashes from multiple algorithms or strengths (see Figure 2A, step 215; column 4, lines 44-34; column 10, lines 4-7).  Funk discloses that a reduced number of iterations of a hash algorithm can give a partial hash, i.e. that a full verification is based on a full-step hash and an approximate verification is based on a reduced-step hash (column 5, lines 49-50, partial message digest, and lines 63-67, preliminary hash value is fewer iterations that the complete hash function).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Menon to include multiple hashes in the message as taught by Gopal and for one of the hashes to be a reduced-step hash as taught by Funk, in order to allow flexibility within the system by providing multiple hash options (see Gopal, column 3, lines 17-43) and to help prevent attacks (see Funk, column 18, lines 3-17).
In reference to Claims 9 and 10, Menon, Gopal, and Funk further disclose generating the full and reduced-step hashes by performing a function on a data value a first and second number of times, respectively, where the second number of times is less than the first and that the hashes have the same length (Funk, column 5, lines 63-67).
 In reference to Claim 11, Menon, Gopal, and Funk further disclose a Merkle tree (Menon, paragraph 0035).
In reference to Claim 13, Menon, Gopal, and Funk further disclose verification of the reduced step hash (Menon, paragraphs 0043-0044, verification of hash; Funk, column 5, lines 63-67).
In reference to Claim 14, Menon, Gopal, and Funk further disclose a notification of success (Menon, paragraph 0018, endorsement confirmation).

In reference to Claim 21, Menon discloses a method that includes receiving a message with a blockchain transaction to be stored on a blockchain (see paragraphs 0014-0016) and committing a hash of the transaction to a block included in the blockchain (paragraphs 0017-0018).  However, Menon does not explicitly disclose that the message includes both a full-step hash and a reduced-step hash or determining whether to store the reduced or full hash.
Gopal discloses a method in which a message to be stored in a block chain includes multiple hashes from multiple algorithms or strengths (see Figure 2A, step 215; column 4, lines 44-34; column 10, lines 4-7) and determining which hash to store or use (Figure 2B, step 265; column 9, lines 18-33; column 10, lines 33-39).  Funk discloses that a reduced number of iterations of a hash algorithm can give a partial hash (column 5, lines 49-50, partial message digest, and lines 63-67, preliminary hash value is fewer iterations that the complete hash function).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Menon to include multiple hashes in the message as taught by Gopal and for one of the hashes to be a reduced-step hash as taught by Funk, in order to allow flexibility within the system by providing multiple hash options (see Gopal, column 3, lines 17-43) and to help prevent attacks (see Funk, column 18, lines 3-17).
In reference to Claims 22 and 23, Menon, Gopal, and Funk further disclose generating the full and reduced-step hashes by performing a function on a data value a first and second number of times, respectively, where the second number of times is less than the first and that the hashes have the same length (Funk, column 5, lines 63-67).
In reference to Claim 24, Menon, Gopal, and Funk further disclose a Merkle tree (Menon, paragraph 0035).

Claims 1-4, 6, 7, and 16-19 are directed to systems having functionality corresponding to the methods of Claims 8-11, 13, 14, and 21-24, respectively, and are rejected by a similar rationale, mutatis mutandis.
Claim 15 is directed to a software implementation of the method of Claim 8, and is rejected by a similar rationale.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492